     Case 2:19-cv-00531-JCM-DJA Document 9 Filed 08/05/19 Page 1 of 3



 1   THE URBAN LAW FIRM
     MICHAEL A. URBAN, Nevada State Bar No. 3875
 2   NATHAN R. RING, Nevada State Bar No. 12078
     4270 S. Decatur Blvd., Suite A-9
 3   Las Vegas, Nevada 89103
     Telephone: (702) 968-8087
 4   Facsimile: (702) 968-8088
     Electronic Mail: murban@theurbanlawfirm.com
 5                    nring@theurbanlawfirm.com
     Counsel for Plaintiffs
 6
                            UNITED STATES DISTRICT COURT
 7
                                    DISTRICT OF NEVADA
 8
     THE BOARD OF TRUSTEES OF THE                                         DJA
                                              Case No.: 2:19-cv-00531-JCM-CWH
 9   CONSTRUCTION INDUSTRY AND
     LABORERS HEALTH AND WELFARE
10
     TRUST; THE BOARD OF TRUSTEES OF
     THE CONSTRUCTION INDUSTRY AND            STIPULATION AND ORDER FOR
11                                            WITHDRAWAL AND SUBSTITUTION
     LABORERS JOINT PENSION TRUST; THE        OF COUNSEL FOR PLAINTIFFS
12   BOARD OF TRUSTEES OF THE
     CONSTRUCTION INDUSTRY AND
13   LABORERS VACATION TRUST; THE
14   BOARD OF TRUSTEES OF SOUTHERN
     NEVADA LABORERS LOCAL 872
15   TRAINING TRUST,

16                         Plaintiffs,
17   vs.
18
     WESTERN EXPLOSIVES SYSTEMS
19   COMPANY, a Delaware corporation,

20                         Defendant.
21

22

23

24         ///
25

26

27
     Case 2:19-cv-00531-JCM-DJA Document 9 Filed 08/05/19 Page 2 of 3



 1
              Pursuant to Local Rule IA 11-6(c), Plaintiffs, through their counsel of record The Urban
 2
     Law Firm, hereby stipulate and respectfully request that the Court allow the withdrawal of The
 3
     Urban Law Firm and substitution of Brownstein Hyatt Farber Schreck, LLP as counsel of record
 4
     for Plaintiffs.
 5

 6

 7   Dated: July 31, 2019                     THE URBAN LAW FIRM

 8                                            _/s/ Nathan R. Ring                                _
                                              Michael A. Urban, Esq., Nevada Bar No. 3875
 9                                            Nathan R. Ring, Esq. Nevada State Bar No. 12078
                                              4270 S. Decatur Blvd., Suite A-9
10
                                              Las Vegas, Nevada 89103
11                                            Telephone: (702) 968-8087
                                              Facsimile: (702) 968-8088
12                                            Attorneys for Plaintiffs
13   Dated: July 31, 2019                     BROWNSTEIN HYATT FARBER SCHRECK, LLP
14
                                              /s/ Adam P. Segal
15                                            Adam P. Segal, Esq., Nevada Bar No. 6120
                                              Christopher M. Humes, Esq., Nevada Bar No. 12782
16                                            100 North City Parkway, Suite 1600
                                              Las Vegas, Nevada 89106-4614
17                                            Telephone: (702) 382-2101
18                                            Facsimile: (702) 382-8135
                                              Substituting Attorney for Plaintiffs
19
     Dated: July 31, 2019                     /s/ Thomas White
20                                             Thomas White, Chairman
21                                             Laborers Joint Trust Funds
                                               2345 Red Rock Street, Suite 300
22                                             Las Vegas, NV 89146
                                               Telephone: (702) 318-6760
23                                             Facsimile: (702) 318-6761
                                               On behalf of the Plaintiffs
24

25
     Dated:                               IT IS SO ORDERED:
26

27
                                          UNITED STATES DISTRICT COURT
                                                        MAGISTRATE     JUDGE
                                                                    JUDGE
     Case 2:19-cv-00531-JCM-DJA Document 9 Filed 08/05/19 Page 3 of 3



 1
                                      CERTIFICATE OF SERVICE
 2
            Pursuant to Federal Rule of Civil Procedure 5(b), I certify that I am an employee of The
 3
     Urban Law Firm and that on this 5th day of August, 2019, I served a true copy of the foregoing
 4
     STIPULATION AND ORDER FOR WITHDRAWAL AND SUBSTITUTION OF
 5
     COUNSEL FOR PLAINTIFFS upon the following parties:
 6
     A.     Via the Court’s CM/ECF filing system:
 7

 8   Adam P. Segal
     Brownstein Hyatt Farber Schreck, LLP
 9   100 North City Parkway, Suite 1600
     Las Vegas, NV 89106
10
     Christopher M. Humes
11
     Brownstein Hyatt Farber Schreck, LLP
12   100 North City Parkway, Suite 1600
     Las Vegas, NV 89106
13
     Dustin L. Clark, Esq.
14   Clark Law Counsel
     11700 W. Charleston Blvd. #170-479
15
     Las Vegas, NV 89135
16   Dustin@clarklawcounsel.com
     Counsel for Defendants
17

18   B.     By First Class Mail, Postage paid to:
19

20

21          I declare under penalty of perjury that the foregoing is true and correct.
22                                               /s/ April Denni
23                                         An employee of The Urban Law Firm

24

25

26

27
